 

AO 245B {Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified) Pago 1 ofl

UNITED STATES DISTRICT COURT
soUTHERN DISTRICT oF CALIFoRNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V. {F or Offenses Committed On or A_fter November 1, 198'."'}

Victor Garcia_Mm.tineZ Case Nurnber: 3 : l 8-mj-22443-KSC

Emerson Wheat
Dekndanr ’s Ar.torney

REGISTRATION NO. 72269298

THE DEFENDANT:
E pleaded guilty to count(s) l of Complaint

[] Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & Section Natnre of Offense Count Numbergs[
8:1325 ILLEGAL ENTRY (Misderneanor) l
E The defendant has been found not guilty on count(s)
|:| Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

IZ| Assessment: $10 WAIVED

® Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

lT IS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Friday, October 26 2018
Date of lmposition of Sentence

 

FlLED

 

 

 

 

 

 

 

 

oct 26 2013 » - ‘ » ~ \H~=-:: -
HMOMBLE KAREN S CRAWFORD
C'-ERK» "-s-ols`\`m°`r C°u'“' UNITED STATES MAGISTRATE .TUDGE
S°UTI'IERN DISTRICT OF CALIFURNIA _
B¥ 51 erit:as DEPuTY

 

3;18-mj-22443-Ksc

 

